                      Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 1 of 66
AO 106 (Rev. 04/10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COURT
                                                                      for the                                                FILED
                                                                                                                             Jan 12, 2021
                                                           Eastern District of California                                CLERK, U.S. DISTRICT COURT
                                                                                                                       EASTERN DISTRICT OF CALIFORNIA



              In the Matter of the Search of    )
                                                )
A silver Apple iPhone, currently located at the )                                 Case No.      2:21-sw-0037 KJN
FBI building, located at 2001 Freedom Way in )
            Roseville, California               )
                                                )
                                     APPLICATION FOR A SEARCH WARRANT
                                                                                        SEALED
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.
located in the              Eastern               District of            California            , there is now concealed (identify the
person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
              ; evidence of a crime;
              ; contraband, fruits of crime, or other items illegally possessed;
                ; property designed for use, intended for use, or used in committing a crime;
                  a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
        18 U.S.C. § 1591(a)(1)                                                  Sex Trafficking of a Child
          The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.
           ; Continued on the attached sheet.
             Delayed notice          days (give exact ending date if more than 30                                                ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                V5DFKHO-RKQVWRQ
                                                                                                Applicant’s signature

                                                                                       Rachel Johnston, FBI Special Agent
                                                                                               Printed name and title
Sworn to and signed telephonically pursuant to Fed. R. Crim. P. 4.1.

Date:         -DQXDU\
                                                                                                  Judge’s
                                                                                                  Judg
                                                                                                    dg
                                                                                                     gee’’s signature
                                                                                                            siign
                                                                                                               gnat
                                                                                                                  attuurre
                                                                                                                  atu

City and state: Sacramento, California                                           Kendall J. Newman, U.S. Magistrate Judge
                                                                                               Printed name and title
            Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 2 of 66


       I, Rachel Johnston, being first duly sworn, hereby depose and state as follows:

                  I.      INTRODUCTION AND AGENT BACKGROUND
       1.       I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property—an

electronic device—which is currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B.

       2.       I am a Special Agent with the Federal Bureau of Investigation (“FBI”), and am

authorized to request a search warrant pursuant to Rule 41(a)(2)(C) of the Federal Rules of

Criminal Procedure. I have been an FBI Special Agent since February 2019. I joined the FBI in

2013. Prior to becoming a Special Agent, I worked as a Management and Program Analyst in

the Security Division, Resource Planning Office and Counterterrorism Division. I am currently

assigned to the Sacramento Division, Chico Resident Agency.

       3.       My law enforcement training includes twenty-one weeks of basic training at the

FBI Academy in Quantico, Virginia. A portion of this training was dedicated to learning how to

use computers and the Internet in order to investigate computer-related crimes. Some of my

investigative responsibilities include investigation of child exploitation, national security, violent

crimes, murders, bank robberies, drug trafficking and manufacturing, and firearms violations.

       4.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, law enforcement officers, and

witnesses. This affidavit is intended to show only that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

       5.       Based on the facts set forth in this affidavit, I submit that there is probable cause

to believe: (i) that violations of 18 U.S.C. § 1591(a)(1), Sex Trafficking of a Child, have been

committed by Angel Jesus Sanchez-Manriquez, and (ii) that evidence, fruits, and

instrumentalities of these crimes, as described in Attachment B, will be found in the electronic

device identified in Attachment A.




 AFFIDAVIT OF RACHEL JOHNSTON                      1
             Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 3 of 66


              II.        IDENTIFICATION OF THE DEVICE TO BE EXAMINED
        6.          The property to be searched is a silver Apple iPhone (the “Subject Device”). The

Subject Device is currently located at the FBI building, located at 2001 Freedom Way in

Roseville, California.

        7.          The warrant for which I am applying would authorize a second forensic

examination of the Subject Device for the purpose of identifying electronically stored data

particularly described in Attachment B.

        8.          The Subject Device is currently in the lawful possession of the FBI. It came into

the FBI’s possession as described in subsequent paragraphs and in affidavits submitted in

support of previously approved search warrants, which are incorporated by reference as set forth

below. Therefore, while the FBI might already have all necessary authority to re-examine the

Subject Device, I seek this additional warrant out of an abundance of caution to be certain that an

examination of the Subject Device will comply with the Fourth Amendment and other applicable

laws.

                      III.     FACTS ESTABLISHING PROBABLE CAUSE

        A.          Law Enforcement Seized the Subject Device and Performed an Initial
                    Forensic Examination of It.
        9.          On Saturday, December 19, 2020, law enforcement seized the Subject Device

from Sanchez-Manriquez. A description of the seizure of the Subject Device is set forth in the
affidavit I submitted in support of search warrant number 2:20-sw-01163-DB, which I

incorporate by reference and have attached to this affidavit.

        10.         Search warrant number 2:20-sw-01163-DB incorporated the affidavit submitted in

support of search warrant number 2:20-sw-01156-DB, which I also incorporate by reference and

have attached to this affidavit.

        11.         On December 22, 2020, the Subject Device was booked into the evidence

collection room at the FBI office located at 2001 Freedom Way in Roseville, California. The

Subject Device was checked out of the evidence collection room the same day by an FBI




 AFFIDAVIT OF RACHEL JOHNSTON                        2
           Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 4 of 66


computer forensic examiner. The FBI computer forensic examiner completed an extraction of

the available data from the Subject Device. The FBI computer forensic examiner then uploaded

the results of this data extraction into an FBI computer system for my review.

       B.      Sanchez-Manriquez Used Image and Video Files to Coordinate Prostitution
               Dates.
       12.     On December 29, 2020, I reviewed the results of the initial data extraction

performed on the Subject Device. In doing so, I reviewed and seized hundreds of SMS text

messages and instant message conversations between Sanchez-Manriquez and yet-to-be-

identified individuals.

       13.     Many of these yet-to-be-identified individuals requested that Sanchez-Manriquez

coordinate “dates” for them with a minor female identified in this affidavit and in previous

affidavits incorporated by reference as A.G., and requested that Sanchez-Manriquez provide

them with photographic evidence that A.G. was the female with whom they were booking dates. 1

In response, Sanchez-Manriquez appears to have sent images and video files to these yet-to-be-

identified individuals; in some instances, these individuals sent images of themselves to

Sanchez-Manriquez in return.

       14.     In conducting my review of the results of the initial data extraction performed on

the Subject Device, I also reviewed and seized SMS text messages and instant messages between

Sanchez-Manriquez and A.G. in which they sent image and video files to one another.

       C.      Obtaining Many of the Image and Video Files Contained on the Subject
               Device Would Require Re-Running the FBI’s Extraction Software.
       15.     I reviewed a report summarizing the results of the initial data extraction

performed on the Subject Device. In conducting my review of this report, I observed that

although the number of image and video files extracted was reported, no image and video files

were actually extracted from the Subject Device or available to view.


       1
         As set forth in the affidavit I submitted in support of search warrant number 2:20-sw-
01156-DB, I know that “date” is a term used in the prostitution industry to refer to an arranged
encounter between a prostitute and a customer (i.e., a “john”), in which the john agrees to pay
the prostitute for performing sex acts.


 AFFIDAVIT OF RACHEL JOHNSTON                    3
            Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 5 of 66


       16.      I discussed this disparity between the number of image and video files located on

the Subject Device and the number of such files actually extracted from the Subject Device with

the FBI computer examiner who performed the initial data extraction on the Subject Device. The

FBI computer examiner informed me that because the Subject Device is a more recent iPhone

model, it is likely that updating and re-running the FBI’s extraction software on the Subject

Device will extract more of the image and video files it contains.

       17.      The Subject Device is currently at the FBI building, located at 2001 Freedom

Way in Roseville, California. In my training and experience, I know that the Subject Device has

been stored in a manner in which its contents are, to the extent material to this investigation, in

substantially the same state as they were when the Subject Device first came into the possession

of the FBI.

                                IV.      TECHNICAL TERMS
       18.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

       a)       Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data communication

                through radio signals. These telephones send signals through networks of

                transmitter/receivers, enabling communication with other wireless telephones or

                traditional “land line” telephones. A wireless telephone usually contains a “call

                log,” which records the telephone number, date, and time of calls made to and

                from the phone. In addition to enabling voice communications, wireless

                telephones offer a broad range of capabilities. These capabilities include: storing

                names and phone numbers in electronic “address books;” sending, receiving, and

                storing text messages and e-mail; taking, sending, receiving, and storing still

                photographs and moving video; storing and playing back audio files; storing

                dates, appointments, and other information on personal calendars; and accessing

                and downloading information from the Internet. Wireless telephones may also



 AFFIDAVIT OF RACHEL JOHNSTON                     4
          Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 6 of 66


              include global positioning system (“GPS”) technology for determining the

              location of the device.

     b)       Digital camera: A digital camera is a camera that records pictures as digital

              picture files, rather than by using photographic film. Digital cameras use a

              variety of fixed and removable storage media to store their recorded images.

              Images can usually be retrieved by connecting the camera to a computer or by

              connecting the removable storage medium to a separate reader. Removable

              storage media include various types of flash memory cards or miniature hard

              drives. Most digital cameras also include a screen for viewing the stored images.

              This storage media can contain any digital data, including data unrelated to

              photographs or videos.

     c)       Portable media player: A portable media player (or “MP3 Player” or iPod) is a

              handheld digital storage device designed primarily to store and play audio, video,

              or photographic files. However, a portable media player can also store other

              digital data. Some portable media players can use removable storage media.

              Removable storage media include various types of flash memory cards or

              miniature hard drives. This removable storage media can also store any digital

              data. Depending on the model, a portable media player may have the ability to

              store very large amounts of electronic data and may offer additional features such

              as a calendar, contact list, clock, or games.

     d)       GPS: A GPS navigation device uses the Global Positioning System to display its

              current location. It often contains records the locations where it has been. Some

              GPS navigation devices can give a user driving or walking directions to another

              location. These devices can contain records of the addresses or locations involved

              in such navigation. The Global Positioning System (generally abbreviated

              “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

              contains an extremely accurate clock. Each satellite repeatedly transmits by radio



AFFIDAVIT OF RACHEL JOHNSTON                    5
          Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 7 of 66


              a mathematical representation of the current time, combined with a special

              sequence of numbers. These signals are sent by radio, using specifications that

              are publicly available. A GPS antenna on Earth can receive those signals. When

              a GPS antenna receives signals from at least four satellites, a computer connected

              to that antenna can mathematically calculate the antenna's latitude, longitude, and

              sometimes altitude with a high level of precision.

     e)       PDA: A personal digital assistant, or PDA, is a handheld electronic device used

              for storing data (such as names, addresses, appointments or notes) and utilizing

              computer programs. Some PDAs also function as wireless communication

              devices and are used to access the Internet and send and receive e-mail. PDAs

              usually include a memory card or other removable storage media for storing data

              and a keyboard and/or touch screen for entering data. Removable storage media

              include various types of flash memory cards or miniature hard drives. This

              removable storage media can store any digital data. Most PDAs run computer

              software, giving them many of the same capabilities as personal computers. For

              example, PDA users can work with word-processing documents, spreadsheets,

              and presentations. PDAs may also include global positioning system (“GPS”)

              technology for determining the location of the device.

     f)       Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller

              than a notebook, that is primarily operated by touching the screen. Tablets

              function as wireless communication devices and can be used to access the Internet

              through cellular networks, 802.11 “wi-fi” networks, or otherwise. Tablets

              typically contain programs called apps, which, like programs on a personal

              computer, perform different functions and save data associated with those

              functions. Apps can, for example, permit accessing the Web, sending and

              receiving e-mail, and participating in Internet social networks.

     g)       IP Address: An Internet Protocol address (or simply “IP address”) is a unique



AFFIDAVIT OF RACHEL JOHNSTON                    6
            Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 8 of 66


                   numeric address used by computers on the Internet. An IP address is a series of

                   four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).

                   Every computer attached to the Internet computer must be assigned an IP address

                   so that Internet traffic sent from and directed to that computer may be directed

                   properly from its source to its destination. Most Internet service providers control

                   a range of IP addresses. Some computers have static-that is, long-term-IP

                   addresses, while other computers have dynamic-that is, frequently changed-IP

                   addresses.

       h)          Internet: The Internet is a global network of computers and other electronic

                   devices that communicate with each other. Due to the structure of the Internet,

                   connections between devices on the Internet often cross state and international

                   borders, even when the devices communicating with each other are in the same

                   state.

       19.         Based on my training, experience, and research, I know that the Subject Device

has capabilities that allow it to serve as a wireless telephone, digital camera, portable media

player, GPS navigation device, and PDA, and tablet. In my training and experience, examining

data stored on devices of this type can uncover, among other things, evidence that reveals or

suggests who possessed or used the device.

              V.            ELECTRONIC STORAGE AND FORENSIC ANALYSIS
       20.         Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

       A.          Forensic evidence.
       21.         As further described in Attachment B, this application seeks permission to locate

not only electronically stored information that might serve as direct evidence of the crimes

described on the warrant, but also forensic evidence that establishes how the Subject Device was



 AFFIDAVIT OF RACHEL JOHNSTON                       7
            Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 9 of 66


used, the purpose of its use, who used it, and when. There is probable cause to believe that this

forensic electronic evidence might be on the Subject Device because:

       a)       Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

       b)       Forensic evidence on a device can also indicate who has used or controlled the

                device. This “user attribution” evidence is analogous to the search for “indicia of

                occupancy” while executing a search warrant at a residence.

       c)       A person with appropriate familiarity with how an electronic device works may,

                after examining this forensic evidence in its proper context, be able to draw

                conclusions about how electronic devices were used, the purpose of their use, who

                used them, and when.

       d)       The process of identifying the exact electronically stored information on a storage

                medium that are necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence is not always data that can be merely reviewed by a review

                team and passed along to investigators. Whether data stored on a computer is

                evidence may depend on other information stored on the computer and the

                application of knowledge about how a computer behaves. Therefore, contextual

                information necessary to understand other evidence also falls within the scope of

                the warrant.

       e)       Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary to establish that a particular thing is

                not present on a storage medium.

       f)       I know that when an individual uses an electronic device to manage the

                prostitution activity of a minor, the individual's electronic device will generally

                serve both as an instrumentality for committing the crime, and also as a storage

                medium for evidence of the crime. The electronic device is an instrumentality of



 AFFIDAVIT OF RACHEL JOHNSTON                     8
         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 10 of 66


               the crime because it is used as a means of committing the criminal offense. The

               electronic device is also likely to be a storage medium for evidence of crime.

               From my training and experience, I believe that an electronic device used to

               commit a crime of this type may contain: data that is evidence of how the

               electronic device was used; data that was sent or received; and other records that

               indicate the nature of the offense.

       B.      Nature of examination.
       22.     Based on the foregoing, and consistent with Rule 41(e)(2)(B) of the Federal Rules

of Criminal Procedure, the warrant I am applying for would permit the examination of the

Subject Device consistent with the warrant. The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire medium, that might

expose many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant.

       C.      Manner of execution.
       23.     Because this warrant seeks only permission to examine a device already in law

enforcement’s possession, the execution of this warrant does not involve the physical intrusion

onto a premises. Consequently, I submit there is reasonable cause for the Court to authorize

execution of the warrant at any time in the day or night.

                    VI.      CONCLUSION AND SEALING REQUEST
       24.     I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Subject Device described in Attachment A to seek the items

described in Attachment B.

       25.     It is respectfully requested that this Court issue an order sealing, until further

order of the Court, all papers submitted in support of this application, including the application

and search warrant. I believe that sealing this document is necessary because the warrant is

relevant to an ongoing investigation. Based upon my training and experience, I know that online

criminals actively search for criminal affidavits and search warrants via the Internet, and



 AFFIDAVIT OF RACHEL JOHNSTON                     9
         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 11 of 66


disseminate them to other online criminals as they deem appropriate, i.e., post them publicly

online. Premature disclosure of the contents of this affidavit and related documents may have a

significant and negative impact on the continuing investigation and may severely jeopardize its

effectiveness.



                                                  Respectfully submitted,
                                                     V5DFKHO-RKQVWRQ

                                                  Rachel Johnston
                                                  Special Agent
                                                  Federal Bureau of Investigation


 Subscribed and sworn to telephonically,
 pursuant to Rule 4.1 of the Federal Rules of
                                                     -DQXDU\
 Criminal Procedure, on:



 The Honorable Kendall J. Newman
 United States Magistrate Judge




 /s/ SAM STEFANKI
 Approved as to form by:
 Assistant U.S. Attorney Sam Stefanki




 AFFIDAVIT OF RACHEL JOHNSTON                   10
         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 12 of 66


                                      ATTACHMENT A

       The property to be searched is a silver Apple iPhone, hereinafter the “Subject Device.”

The Subject Device is currently located at the FBI building, located at 2001 Freedom Way in

Roseville, California.

       This warrant authorizes the forensic examination of the Subject Device for the purpose of

identifying the electronically stored information described in Attachment B.
        Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 13 of 66


                                      ATTACHMENT B

        1.     All records on the Subject Device described in Attachment A that relate to
violations of 18 U.S.C. § 1591(a)(1) and involve Angel Jesus Sanchez-Manriquez, including:

       a)     Records, images, audio, videos, and communications regarding A.G.;

       b)     Records, images, audio, videos, and communications regarding the management
              of prostitution activity;

       c)     Records, images, audio, videos, and communications regarding the
              advertisements of acts of prostitution, including use of Skipthegames.com;

       d)     Records, images, audio, videos, and communications regarding hotel reservations;

       e)     Records, images, audio recordings, videos, and/or communications regarding the
              physical location of (and transportation to and from) prostitution encounters,
              including stored geolocation information;
       f)     Records, images, audio, video, and/or communications regarding the proceeds of
              prostitution activity;

       g)     Information related to recruitment of individuals for the purpose of prostitution,
              including social media accounts that were used to engage in such recruitment;

       h)     Records, images, audio, video, and communications regarding condoms, and birth
              control;

       i)     Records, images, audio, video, and communication regarding firearms and/or
              ammunition;

       j)     Records, images, audio, video, and communications regarding Yuba County
              juvenile detention facilities;

       k)     Records, images, audio, video, and communications regarding ownership or
              control of any device assigned telephone numbers 209-420-2671 and/or 530-638-
              2760 and/or 916-822-9487;

       l)     Records, images, audio, video, and communications regarding ownership or
              control of email account angelosmithx4@gmail.com and angelms99@live.com.
       2.       Evidence of user attribution showing who used or owned the Subject Device at
the time the things described in this warrant were created, edited, or deleted, such as logs,
phonebooks, saved usernames and passwords, documents, and browsing history.
         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 14 of 66


       3.      Records evidencing the use of the following Internet Protocol addresses:

               x      2601:203:c200:a3e0:751d:7159:ce43:9964;
               x      2601:203:c200:a3e0:9065:9eb7:3620:b3b4;
               x      2601:203:c200:a3e0:111d:70fc:a0e8:cd19;
               x      2601:203:c200:a3e0:fcf3:1e26:cb1f:a702;
               x      2601:203:c200:a3e0:2ddf:e21f:1c3e:55dd;

to communicate with SkiptheGames.com, including:

       a)      Records of Internet Protocol addresses used;

       b)      Records of Internet activity, including firewall logs, caches, browser history and
               cookies, “bookmarked” or “favorite” web pages, search terms that the user
               entered into any Internet search engine, and records of user-typed web addresses.
        4.      As used above, the terms “records” and “information” include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created or
stored, including any form of computer or electronic storage (such as flash memory or other
media that can store data) and any photographic form.

         5.     This warrant authorizes a review of electronic storage media and electronically
stored information seized or copied pursuant to this warrant in order to locate evidence, fruits,
and instrumentalities described in this warrant. The review of this electronic data may be
conducted by any government personnel assisting in the investigation, who may include, in
addition to law enforcement officers and agents, attorneys for the government, attorney support
staff, and technical experts. Pursuant to this warrant, the investigating agency may deliver a
complete copy of the seized or copied electronic data to the custody and control of attorneys for
the government and their support staff for their independent review.
                     Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 15 of 66
AO 106 (Rev. 04/10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COURT                                                FILED
                                                                      for the                                     Dec 21, 2020
                                                                                                               CLERK, U.S. DISTRICT COURT
                                                           Eastern District of California                    EASTERN DISTRICT OF CALIFORNIA




              In the Matter of the Search of                     )
                                                                 )
   silver Apple iPhone, currently located at                     )               Case No.     VZ'%
  Federal Bureau of Investigation, 101 Raley                     )
         Boulevard, Chico, California                            )
                                                                 )
                                     APPLICATION FOR A SEARCH WARRANT
                                                                        SEALED
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.
located in the              Eastern               District of            California            , there is now concealed (identify the
person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
              ; evidence of a crime;
              ; contraband, fruits of crime, or other items illegally possessed;
                ; property designed for use, intended for use, or used in committing a crime;
                  a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
        18 U.S.C. § 1591(a)(1)                                                  Sex Trafficking of a Child
          The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.
                 Continued on the attached sheet.
                 Delayed notice          days (give exact ending date if more than 30                                       ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                               V5DFKHO-RKQVWRQ
                                                                                               Applicant’s signature

                                                                                      Rachel Johnston, FBI Special Agent
                                                                                               Printed name and title
Sworn to before me telephonically pursuant to Fed. R. Crim. P. 4.1.

Date:      'HFHPEHU
                                                                                                 Judge’s signature

City and state: Sacramento, California                                             Deborah Barnes, U.S. Magistrate Judge
                                                                                               Printed name and title
             Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 16 of 66


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   In the Matter of the Search of:                     CASE NO.

12   silver Apple iPhone, currently located at Federal   AFFIDAVIT IN SUPPORT OF AN APPLICATION
     Bureau of Investigation, 101 Raley Boulevard,       UNDER RULE 41 FOR A WARRANT TO
13   Chico, California                                   SEARCH DEVICE
14

15

16          I, Rachel Johnston, being first duly sworn, hereby depose and state as follows:

17                       I.       INTRODUCTION AND AGENT BACKGROUND

18          1.      I make this affidavit in support of an application under Rule 41 of the Federal Rules of

19 Criminal Procedure for a search warrant authorizing the examination of property—an electronic

20 device—which is currently in law enforcement possession, and the extraction from that property of

21 electronically stored information described in Attachment B.

22          2.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”), and am

23 authorized to request a search warrant pursuant to Rule 41(a)(2)(C) of the Federal Rules of Criminal

24 Procedure. I have been an FBI Special Agent since February 2019. I joined the FBI in 2013. Prior to

25 becoming a Special Agent, I worked as a Management and Program Analyst in the Security Division,

26 Resource Planning Office and Counterterrorism Division. I am currently assigned to the Sacramento

27 Division, Chico Resident Agency.

28 ///


      AFFIDAVIT                                          1
                Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 17 of 66


 1          3.      My law enforcement training includes twenty-one weeks of basic training at the FBI

 2 Academy in Quantico, Virginia. A portion of this training was dedicated to learning how to use

 3 computers and the Internet in order to investigate computer-related crimes. Some of my investigative

 4 responsibilities include investigation of child exploitation, national security, violent crimes, murders,

 5 bank robberies, drug trafficking and manufacturing, and firearms violations.

 6          4.      The facts in this affidavit come from my personal observations, my training and

 7 experience, and information obtained from other agents, law enforcement officers, and witnesses. This

 8 affidavit is intended to show only that there is sufficient probable cause for the requested warrant and

 9 does not set forth all of my knowledge about this matter.

10          5.      Based on the facts set forth in this affidavit, I submit that there is probable cause (i) that

11 violations of 18 U.S.C. § 1591(a)(1), Sex Trafficking of a Child, have been committed by Angel Jesus

12 Sanchez-Manriquez, and (ii) that evidence, fruits, and instrumentalities of these crimes, as described in

13 Attachment B, will be found in the electronic device identified in Attachment A.

14                  II.      IDENTIFICATION OF THE DEVICE TO BE EXAMINED

15          6.      The property to be searched is a silver Apple iPhone, hereinafter the “Subject Device.”

16 The Subject Device is currently located at Federal Bureau of Investigation, 101 Raley Boulevard, Chico,

17 California.

18          7.      The applied-for warrant would authorize the forensic examination of the Subject Device

19 for the purpose of identifying electronically stored data particularly described in Attachment B.

20                                        III.     PROBABLE CAUSE

21          8.      I hereby incorporate the attached affidavit submitted in support of search warrant number

22 2:20-SW-1156-DB, which authorized the search of Angel Jesus Sanchez-Manriquez.

23          9.      On Saturday, December 19, 2020, at approximately 10:13 a.m., I received a notification

24 from AT&T regarding the location of an electronic device assigned call number 209-420-2671. 1 The

25 location information 2 indicated that device assigned that number was north of Stockton, California, near

26

27          1
            AT&T provided the location data pursuant to search warrant number 2:20-SW-1138 DB.
            2
28          The term “location information” refers to AT&T data regarding the physical location of the
   device assigned call number 209-420-2671.

      AFFIDAVIT                                            2
             Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 18 of 66


 1 Interstate 5. A few minutes later, at 10:29 a.m., I received additional location information that indicated

 2 that the device was located on Interstate 5, northwest of Sacramento.

 3          10.     The location information consistently indicated that the device was traveling north on

 4 Interstate 5 until 11:46 a.m., at which time the device entered Glenn County near the town of Willows.

 5 The location information indicated that the device was in Glenn County and around Willows between

 6 11:46 a.m. and 12:17 p.m. As set forth in the incorporated affidavit in support of search warrant number

 7 2:20-SW-1156-DB, until Friday, December 18, 2020, 16-year-old A.G. had been staying with her

 8 mother in Willows, California.

 9          11.     At 12:33 p.m., the location information indicated that the device was traveling south on

10 Interstate 5. Between 12:49 p.m. and 1:20 p.m., the location information indicated that the device

11 stopped in or around Woodland, California. At approximately 1:36 p.m., the location information

12 indicated that the device was traveling south on Interstate 5 once again. At approximately 2:54 p.m.,

13 location information indicated that the device was in or around 2224 East Lafayette Street, in Stockton,

14 California (hereinafter the “2224 E. Lafayette Residence”). As set forth in the incorporated affidavit in

15 support of search warrant number 2:20-SW-1156-DB, Sanchez-Manriquez resides at the 2224 E.

16 Lafayette Residence.

17          12.     At approximately 3:30 p.m., Stockton Police Department officers observed Sanchez-

18 Manriquez depart the 2224 E. Lafayette Residence and drive east in an alley near the house. Sanchez-

19 Manriquez was driving a silver Mercedes C240 with California license plate number 4RSH765.

20 Sanchez-Manriquez turned north onto E Street, then turn left onto East Lafayette Street. Officers passed

21 the vehicle and determined that Sanchez-Manriquez was the driver after recognizing the distinctive cross

22 tattoo near Sanchez-Manriquez’s eye. Officers turned around and stopped Sanchez-Manriquez’s car

23 directly in front of 2227 East Lafayette Street, which is across the street from the 2224 E. Lafayette

24 Residence.

25          13.     Stockton police officers approached the car from the passenger side and noticed that

26 Sanchez-Manriquez was the only person in the car. As officers approached the car, they saw a cell

27 phone in Sanchez-Manriquez’s hand. It appeared to the officers that Sanchez-Manriquez was using this

28 cell phone as the officers approached the car. Sanchez-Manriquez immediately told the officers that he


      AFFIDAVIT                                          3
             Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 19 of 66


 1 was on probation and he placed the cell phone on the front dash of the car. Officers ensured nothing

 2 was removed from the vehicle and detained Sanchez-Manriquez. Once officers searched Sanchez-

 3 Manriquez for safety purposes, handcuffed him and placed in the back of a Stockton police vehicle.

 4          14.    Officers went to the 2224 E. Lafayette Residence. Officers walked through the residence

 5 and asked that all of the occupants exit the residence to preserve the scene for FBI agents.

 6          15.    At approximately 3:32 p.m., Stockton police officers observed a white female wearing a

 7 black hooded sweatshirt and shorts walking from the alley behind the 2224 E. Lafayette Residence. The

 8 officers observed the female begin running east through the alley toward E Street. When the officers

 9 asked the female to stop, she stopped running. Officers and FBI agents later identified the female as 16-

10 year-old A.G., who had left her mother’s home the night before.

11          16.    At approximately 3:53 p.m., other FBI agents and I arrived at Sanchez-Manriquez’s car.

12 I saw the Subject Device on the front dash of the car. The Subject Device was still plugged into the

13 car’s front console. FBI SA Scott Wales put the Subject Device—which Stockton police officers saw in

14 Sanchez-Manriquez’s hand during the traffic stop—into airplane mode to prevent it from receiving

15 incoming data. SA Wales left the Subject Device plugged into the vehicle until an agent collected and

16 photographed it at approximately 5:13 p.m. SA Wales noticed that the Subject Device’s battery was low

17 and asked that it be plugged into a power source in a Stockton police vehicle. The Subject Device

18 stayed plugged into this vehicle until approximately 6:33 p.m. when the searches concluded. At that

19 point, SA Wales took the Subject Device to an FBI office located at 101 Raley Boulevard in Chico,

20 California, where it has remained in airplane mode and stored in a secure location.

21          17.    The Subject Device is currently in the lawful possession of the Federal Bureau of

22 Investigation. It came into the Federal Bureau of Investigation’s possession as described in the

23 preceding paragraphs. Therefore, while the Federal Bureau of Investigation might already have all

24 necessary authority to examine the Subject Device, I seek this additional warrant out of an abundance of

25 caution to be certain that an examination of the Subject Device will comply with the Fourth Amendment

26 and other applicable laws.

27          18.    The Subject Device is currently in storage at Federal Bureau of Investigation, 101 Raley

28 Boulevard, Chico, California. In my training and experience, I know that the Device has been stored in


      AFFIDAVIT                                         4
             Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 20 of 66


 1 a manner in which its contents are, to the extent material to this investigation, in substantially the same

 2 state as they were when the Subject Device first came into the possession of the Federal Bureau of

 3 Investigation.

 4                                      IV.      TECHNICAL TERMS

 5          19.     Based on my training and experience, I use the following technical terms to convey the

 6 following meanings:

 7          a)      Wireless telephone: A wireless telephone (or mobile telephone, or cellular telephone) is

 8                  a handheld wireless device used for voice and data communication through radio signals.

 9                  These telephones send signals through networks of transmitter/receivers, enabling

10                  communication with other wireless telephones or traditional “land line” telephones. A

11                  wireless telephone usually contains a “call log,” which records the telephone number,

12                  date, and time of calls made to and from the phone. In addition to enabling voice

13                  communications, wireless telephones offer a broad range of capabilities. These

14                  capabilities include: storing names and phone numbers in electronic “address books;”

15                  sending, receiving, and storing text messages and e-mail; taking, sending, receiving, and

16                  storing still photographs and moving video; storing and playing back audio files; storing

17                  dates, appointments, and other information on personal calendars; and accessing and

18                  downloading information from the Internet. Wireless telephones may also include global

19                  positioning system (“GPS”) technology for determining the location of the device.

20          b)      Digital camera: A digital camera is a camera that records pictures as digital picture files,

21                  rather than by using photographic film. Digital cameras use a variety of fixed and

22                  removable storage media to store their recorded images. Images can usually be retrieved

23                  by connecting the camera to a computer or by connecting the removable storage medium

24                  to a separate reader. Removable storage media include various types of flash memory

25                  cards or miniature hard drives. Most digital cameras also include a screen for viewing

26                  the stored images. This storage media can contain any digital data, including data

27                  unrelated to photographs or videos.

28          c)      Portable media player: A portable media player (or “MP3 Player” or iPod) is a handheld


      AFFIDAVIT                                           5
           Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 21 of 66


 1               digital storage device designed primarily to store and play audio, video, or photographic

 2               files. However, a portable media player can also store other digital data. Some portable

 3               media players can use removable storage media. Removable storage media include

 4               various types of flash memory cards or miniature hard drives. This removable storage

 5               media can also store any digital data. Depending on the model, a portable media player

 6               may have the ability to store very large amounts of electronic data and may offer

 7               additional features such as a calendar, contact list, clock, or games.

 8        d)     GPS: A GPS navigation device uses the Global Positioning System to display its current

 9               location. It often contains records the locations where it has been. Some GPS navigation

10               devices can give a user driving or walking directions to another location. These devices

11               can contain records of the addresses or locations involved in such navigation. The Global

12               Positioning System (generally abbreviated “GPS”) consists of 24 NAVSTAR satellites

13               orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite

14               repeatedly transmits by radio a mathematical representation of the current time, combined

15               with a special sequence of numbers. These signals are sent by radio, using specifications

16               that are publicly available. A GPS antenna on Earth can receive those signals. When a

17               GPS antenna receives signals from at least four satellites, a computer connected to that

18               antenna can mathematically calculate the antenna's latitude, longitude, and sometimes

19               altitude with a high level of precision.

20        e)     PDA: A personal digital assistant, or PDA, is a handheld electronic device used for

21               storing data (such as names, addresses, appointments or notes) and utilizing computer

22               programs. Some PDAs also function as wireless communication devices and are used to

23               access the Internet and send and receive e-mail. PDAs usually include a memory card or

24               other removable storage media for storing data and a keyboard and/or touch screen for

25               entering data. Removable storage media include various types of flash memory cards or

26               miniature hard drives. This removable storage media can store any digital data. Most

27               PDAs run computer software, giving them many of the same capabilities as personal

28               computers. For example, PDA users can work with word-processing documents,


     AFFIDAVIT                                         6
             Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 22 of 66


 1                 spreadsheets, and presentations. PDAs may also include global positioning system

 2                 (“GPS”) technology for determining the location of the device.

 3          f)     Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller than a

 4                 notebook, that is primarily operated by touching the screen. Tablets function as wireless

 5                 communication devices and can be used to access the Internet through cellular networks,

 6                 802.11 “wi-fi” networks, or otherwise. Tablets typically contain programs called apps,

 7                 which, like programs on a personal computer, perform different functions and save data

 8                 associated with those functions. Apps can, for example, permit accessing the Web,

 9                 sending and receiving e-mail, and participating in Internet social networks.

10          g)     IP Address: An Internet Protocol address (or simply “IP address”) is a unique numeric

11                 address used by computers on the Internet. An IP address is a series of four numbers,

12                 each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every computer

13                 attached to the Internet computer must be assigned an IP address so that Internet traffic

14                 sent from and directed to that computer may be directed properly from its source to its

15                 destination. Most Internet service providers control a range of IP addresses. Some

16                 computers have static-that is, long-term-IP addresses, while other computers have

17                 dynamic-that is, frequently changed-IP addresses.

18          h)     Internet: The Internet is a global network of computers and other electronic devices that

19                 communicate with each other. Due to the structure of the Internet, connections between

20                 devices on the Internet often cross state and international borders, even when the devices

21                 communicating with each other are in the same state.

22          20.    Based on my training, experience, and research, I know that the Device has capabilities

23 that allow it to serve as a wireless telephone, digital camera, portable media player, GPS navigation

24 device, PDA, and tablet. In my training and experience, examining data stored on devices of this type

25 can uncover, among other things, evidence that reveals or suggests who possessed or used the device.

26                   V.      ELECTRONIC STORAGE AND FORENSIC ANALYSIS

27          21.    Based on my knowledge, training, and experience, I know that electronic devices can

28 store information for long periods of time. Similarly, things that have been viewed via the Internet are


      AFFIDAVIT                                         7
             Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 23 of 66


 1 typically stored for some period of time on the device. This information can sometimes be recovered

 2 with forensics tools.

 3          22.    Forensic evidence. As further described in Attachment B, this application seeks

 4 permission to locate not only electronically stored information that might serve as direct evidence of the

 5 crimes described on the warrant, but also forensic evidence that establishes how the Subject Device was

 6 used, the purpose of its use, who used it, and when. There is probable cause to believe that this forensic

 7 electronic evidence might be on the Subject Device because:

 8          a)     Data on the storage medium can provide evidence of a file that was once on the storage

 9                 medium but has since been deleted or edited, or of a deleted portion of a file (such as a

10                 paragraph that has been deleted from a word processing file).

11          b)     Forensic evidence on a device can also indicate who has used or controlled the device.

12                 This “user attribution” evidence is analogous to the search for “indicia of occupancy”

13                 while executing a search warrant at a residence.

14          c)     A person with appropriate familiarity with how an electronic device works may, after

15                 examining this forensic evidence in its proper context, be able to draw conclusions about

16                 how electronic devices were used, the purpose of their use, who used them, and when.

17          d)     The process of identifying the exact electronically stored information on a storage

18                 medium that are necessary to draw an accurate conclusion is a dynamic process.

19                 Electronic evidence is not always data that can be merely reviewed by a review team and

20                 passed along to investigators. Whether data stored on a computer is evidence may

21                 depend on other information stored on the computer and the application of knowledge

22                 about how a computer behaves. Therefore, contextual information necessary to

23                 understand other evidence also falls within the scope of the warrant.

24          e)     Further, in finding evidence of how a device was used, the purpose of its use, who used

25                 it, and when, sometimes it is necessary to establish that a particular thing is not present on

26                 a storage medium.

27          f)     I know that when an individual uses an electronic device to manage the prostitution

28                 activity of a minor, the individual's electronic device will generally serve both as an


      AFFIDAVIT                                          8
              Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 24 of 66


 1                  instrumentality for committing the crime, and also as a storage medium for evidence of

 2                  the crime. The electronic device is an instrumentality of the crime because it is used as a

 3                  means of committing the criminal offense. The electronic device is also likely to be a

 4                  storage medium for evidence of crime. From my training and experience, I believe that

 5                  an electronic device used to commit a crime of this type may contain: data that is

 6                  evidence of how the electronic device was used; data that was sent or received; and other

 7                  records that indicate the nature of the offense.

 8          23.     Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the

 9 warrant I am applying for would permit the examination of the Subject Device consistent with the

10 warrant. The examination may require authorities to employ techniques, including but not limited to

11 computer-assisted scans of the entire medium, that might expose many parts of the device to human

12 inspection in order to determine whether it is evidence described by the warrant.

13          24.     Manner of execution. Because this warrant seeks only permission to examine a device

14 already in law enforcement’s possession, the execution of this warrant does not involve the physical

15 intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court to authorize

16 execution of the warrant at any time in the day or night.

17                                           VI.      CONCLUSION

18          25.     I submit that this affidavit supports probable cause for a search warrant authorizing the

19 examination of the Subject Device described in Attachment A to seek the items described in Attachment

20 B.

21          26.     It is respectfully requested that this Court issue an order sealing, until further order of the

22 Court, all papers submitted in support of this application, including the application and search warrant. I

23 believe that sealing this document is necessary because the warrant is relevant to an ongoing

24 investigation into the criminal organizations as not all of the targets of this investigation will be searched

25 at this time. Based upon my training and experience, I have learned that, online criminals actively

26 search for criminal affidavits and search warrants via the internet, and disseminate them to other online

27 criminals as they deem appropriate, i.e., post them publicly online. Premature disclosure of the contents

28 of this affidavit and related documents may have a significant and negative impact on the continuing


       AFFIDAVIT                                           9
             Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 25 of 66


 1 investigation and may severely jeopardize its effectiveness.

 2                                                       Respectfully submitted,

 3                                                                V5DFKHO-RKQVWRQ
 4                                                       Rachel Johnston
                                                         Special Agent
 5                                                       Federal Bureau of Investigation
 6

 7   Subscribed and sworn to telephonically
     pursuant to Fed. R. Crim. P. 4.1 on:          'HFHPEHU
 8

 9
     The Honorable Deborah Barnes
10   United States Magistrate Judge
11

12

13
     /s/ Brian A. Fogerty
14   Approved as to form by:
     Assistant U.S. Attorney Brian A. Fogerty
15

16

17

18

19

20

21

22

23

24

25

26

27

28


      AFFIDAVIT                                        10
        Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 26 of 66
                                      ATTACHMENT A

       The property to be searched is a silver Apple iPhone, hereinafter the “Subject Device.”

The Subject Device is currently located at Federal Bureau of Investigation, 101 Raley Boulevard,

Chico, California.

       This warrant authorizes the forensic examination of the Subject Device for the purpose of

identifying the electronically stored information described in Attachment B.
        Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 27 of 66
                                       ATTACHMENT B

        1.     All records on the Subject Device described in Attachment A that relate to
violations of 18 U.S.C. § 1591(a)(1) and involve Angel Jesus Sanchez-Manriquez, including:

            a. Records, images, audio, videos, and communications regarding A.G.;

            b. Records, images, audio, videos, and communications regarding the management
               of prostitution activity.

            c. Records, images, audio, videos, and communications regarding the
               advertisements of acts of prostitution, including use of Skipthegames.com.

            d. Records, images, audio, videos, and communications regarding hotel reservations;

            e. Records, images, audio recordings, videos, and/or communications regarding the
               physical location of (and transportation to and from) prostitution encounters,
               including stored geolocation information;

            f. Records, images, audio, video, and/or communications regarding the proceeds of
               prostitution activity;

            g. Information related to recruitment of individuals for the purpose of prostitution,
               including social media accounts that were used to engage in such recruitment;

            h. Records, images, audio, video, and communications regarding condoms, and birth
               control;

            i. Records, images, audio, video, and communication regarding firearms and/or
               ammunition;

            j. Records, images, audio, video, and communications regarding Yuba County
               juvenile detention facilities;

            k. Records, images, audio, video, and communications regarding ownership or
               control of any device assigned telephone numbers 209-420-2671 and/or 530-638-
               2760;

            l. Records, images, audio, video, and communications regarding ownership or
               control of email account angelosmithx4@gmail.com.

       2.       Evidence of user attribution showing who used or owned the Subject Device at
the time the things described in this warrant were created, edited, or deleted, such as logs,
phonebooks, saved usernames and passwords, documents, and browsing history;

       3.      Records evidencing the use of the following Internet Protocol address:

               x       2601:203:c200:a3e0:751d:7159:ce43:9964;
               x       2601:203:c200:a3e0:9065:9eb7:3620:b3b4;
         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 28 of 66
               x      2601:203:c200:a3e0:111d:70fc:a0e8:cd19;
               x      2601:203:c200:a3e0:fcf3:1e26:cb1f:a702;
               x      2601:203:c200:a3e0:2ddf:e21f:1c3e:55dd;

to communicate with SkiptheGames.com, including:

           a. records of Internet Protocol addresses used;

           b. records of Internet activity, including firewall logs, caches, browser history and
              cookies, “bookmarked” or “favorite” web pages, search terms that the user
              entered into any Internet search engine, and records of user-typed web addresses.

        As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form.

         4.     This warrant authorizes a review of electronic storage media and electronically
stored information seized or copied pursuant to this warrant in order to locate evidence, fruits,
and instrumentalities described in this warrant. The review of this electronic data may be
conducted by any government personnel assisting in the investigation, who may include, in
addition to law enforcement officers and agents, attorneys for the government, attorney support
staff, and technical experts. Pursuant to this warrant, the investigating agency may deliver a
complete copy of the seized or copied electronic data to the custody and control of attorneys for
the government and their support staff for their independent review.
                       Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 29 of 66
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                     for the                                        FILED
                                                                                                                   Dec 21, 2020
                                                          Eastern District of California                        CLERK, U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF CALIFORNIA


              In the Matter of the Search of                     )
                                                                 )
                                                                 )                 Case No.      VZ'%
          Angel Jesus Sanchez-Manriquez                          )
                                                                 )
                                                                 )
                                    APPLICATION FOR A SEARCH WARRANT
                                                                     SEALED
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.
located in the              Eastern               District of            California              , there is now concealed (identify the
person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
             ; evidence of a crime;
             ; contraband, fruits of crime, or other items illegally possessed;
             ; property designed for use, intended for use, or used in committing a crime;
                   a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
           18 U.S.C. § 1591(a)(1)                                              Sex Trafficking of a Child

          The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.
                 Continued on the attached sheet.
                 Delayed notice          days (give exact ending date if more than 30                                         ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                           V5DFKHO-RKQVWRQ
                                                                                                Applicant’s signature

                                                                                       Rachel Johnston, FBI Special Agent
                                                                                                Printed name and title
Sworn to before me telephonically pursuant to Fed. R. Crim. P. 4.1.

Date:         


City and state: Sacramento, California
             Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 30 of 66


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11   In the Matter of the Search of:                    CASE NO.
12 The Locations Described in Attachments A-1           AFFIDAVIT IN SUPPORT OF AN APPLICATION
   through A-3                                          UNDER RULE 41 FOR WARRANTS TO SEARCH
13
                                                        AND SEIZE
14

15

16          I, Rachel Johnston, being first duly sworn, hereby depose and state as follows:

17                       I.      INTRODUCTION AND AGENT BACKGROUND

18          1.     I make this affidavit in support of an application under Rule 41 of the Federal Rules of

19 Criminal Procedure for warrants to search the premises known as:

20          a)     2224 East Lafayette Street, Stockton, California (hereinafter, the “2224 E. Lafayette

21                 Residence”) identified in Attachment A-1 for things described in Attachment B;

22          b)     Garage building located directly behind 2226 East Lafayette Street, Stockton, California

23                 (hereinafter, the “Garage Building”) identified in Attachment A-2 for things described in

24                 Attachment B; and

25          c)     The person known as Angel Jesus Sanchez-Manriquez, further described in Attachment

26                 A-3, for the things described in Attachment B.

27          2.     I am I am a Special Agent with the Federal Bureau of Investigation (“FBI”), and am

28 authorized to request a search warrant pursuant to Rule 41(a)(2)(C) of the Federal Rules of Criminal


      AFFIDAVIT                                         1
             Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 31 of 66


 1 Procedure. I have been an FBI Special Agent since February 2018. I joined the FBI in 2013. Prior to

 2 becoming a Special Agent, I worked as a Management and Program Analyst in the Security Division,

 3 Resource Planning Office and Counterterrorism Division. I am currently assigned to the Sacramento

 4 Division, Chico Resident Agency.

 5          3.      My law enforcement training includes twenty-one weeks of basic training at the FBI

 6 Academy in Quantico, Virginia. A portion of this training was dedicated to learning how to use

 7 computers and the Internet in order to investigate computer-related crimes. Some of my investigative

 8 responsibilities include investigation of child exploitation, national security, violent crimes, murders,
 9 bank robberies, drug trafficking and manufacturing, and firearms violations.

10          4.      The facts in this affidavit come from my personal observations, my training and

11 experience, and information obtained from other agents, law enforcement officers, and witnesses. This

12 affidavit is intended to show only that there is sufficient probable cause for the requested warrant and

13 does not set forth all of my knowledge about this matter.

14          5.      Based on the facts set forth in this affidavit, I submit that there is probable cause to

15 believe (i) that violations of 18 U.S.C. § 1591(a)(1), Sex Trafficking of a Child, have been committed by

16 Sanchez-Manriquez, and (ii) that evidence, fruits, and instrumentalities of these crimes, as described in

17 Attachment B, will be found in the places identified in Attachments A-1, A-2, and A-3. Thus, the search

18 warrant for which I am applying would authorize law enforcement agents to search the locations

19 described in Attachments A-1 through A-3 to seize the items described in Attachment B.

20                     II.      BACKGROUND REGARDING SEX TRAFFICKING

21          6.      Through my training and experience, I am aware of the following traits of prostitution as

22 well as how the Internet and mobile telecommunications technology are used to further illegal

23 prostitution:

24          a)      Individuals who, through enticement, intimidation, or force, enlist other

25                  individuals to become prostitutes, and who profit from the prostitution of others,

26                  are called “pimps.”

27          b)      Pimps, as well as prostitutes, use the Internet as a means of advertising services

28                  and communicating with customers.


      AFFIDAVIT                                            2
           Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 32 of 66


 1        c)     Pimps often try to recruit new victims by using social media Internet tools such as

 2               Facebook.com, Instagram, and Snapchat. Pimps often communicate with victims

 3               via social media applications after recruiting a victim to work for them.

 4               Prostitutes working for the same pimp will often use social media to communicate

 5               with each other and their pimp.

 6        d)     Certain websites facilitate communications between prostitutes and their clients.

 7               The more notable websites formerly relevant to prostitution in the Eastern District

 8               of California include the “Adult” section of Backpage.com as well as

 9               nightshift.co. New escort websites include Skipthegames.com, CityXGuide.com,

10               Megapersonals.com, and Adultlook.com. These websites allow pictures to be

11               posted as part of advertisements for illegal prostitution services. In the course of

12               my career, I have viewed numerous prostitution advertisements on each of these

13               websites and am familiar with such advertisements’ terminology, layout, and

14               structure.

15        e)     Pimps attempt to avoid the attention of law enforcement through the anonymity

16               provided by the Internet.

17        f)     Prostitutes are instructed by the pimp on how to detect undercover officers. When

18               arranging “dates” with clients over the phone, prostitutes rarely discuss the details

19               regarding the sexual acts that are to occur. Those more detailed discussions

20               typically occur when the prostitute and client meet in person.

21        g)     Pimps at times use physical force, threats of physical force, and/or fear to control

22               prostitutes. They control the prostitutes’ actions, and collect money earned

23               through acts of prostitution. Pimps facilitate prostitution by transporting the

24               prostitutes to locations where the prostitution occurs. The pimps, at times,

25               transport prostitutes across state lines for the purpose of prostitution.

26        h)     Prostitutes and/or pimps often stay in motels and hotels while traveling.

27               Prostitutes and pimps travel via rental vehicle, airplane, or bus during their

28               travels. Pimps utilize the monies earned during acts of prostitution to purchase


     AFFIDAVIT                                          3
                Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 33 of 66


 1                  food, lodging, clothing, and other items.

 2          i)      Pimps sometimes possess firearms to facilitate their sex trafficking.

 3          j)      Pimps often provide drugs to prostitutes to suppress their appetites and to help

 4                  prostitutes cope with the demands of performing sex acts for long periods of time.

 5          k)      The term “daddy” is commonly used by prostitutes when referring to their pimps.

 6                  The pimp’s phone number is often programmed as “daddy” in prostitutes’ cellular

 7                  phones.

 8          l)      Pimps often request or force their prostitutes to obtain tattoos of names and/or

 9                  symbols that are related to the pimp’s name or nickname.

10          m)      Prostitutes use cellular telephones as a way to communicate with clients. The call

11                  numbers associated with these cellular phones are frequently included in

12                  advertisements posted on various websites that facilitate prostitution, including

13                  those websites referred to earlier in this affidavit. Prostitutes, pimps, and clients

14                  communicate via voice calls, text messages, and messages over social media

15                  platforms.

16          n)      Pimps and prostitutes use cellular telephones to transmit photographs to email

17                  accounts and/or prostitution advertisement websites.

18          o)      Pimps and prostitutes use personal email accounts to post their advertisements on

19                  websites advertising prostitution services.

20                                       III.      PROBABLE CAUSE

21          A.      A.G. Contacted a Person Using a Telephone Number Found on Online Prostitution
                    Advertisements That Include Photos of A.G.
22

23          7.      On November 12, 2020, Yuba County Sheriff’s Office Detective Natalie Mullins

24 contacted me concerning A.G. 1 Detective Mullins informed me that on or around November 9, 2020,

25 while in law enforcement custody at Juvenile Hall in Yuba County, A.G. asked staff at Juvenile Hall to

26 place a telephone call to her stepfather. A.G. provided Juvenile Hall staff with her purported

27
            1
28           A.G.’s true name and date of birth are known to law enforcement. On November 12, 2020,
     A.G. was sixteen years old.

      AFFIDAVIT                                            4
                Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 34 of 66


 1 stepfather’s telephone number: 209-420-2671. A.G. further requested that the Juvenile Hall officer

 2 initiating the call ask for her grandfather, who she identified as “Angel.”

 3          8.      The Juvenile Hall officer successfully contacted a person using the number provided by

 4 A.G. and allowed A.G. to speak to the person on the other end of the line. While A.G. was on the

 5 telephone, the Juvenile Hall officer overheard A.G. refer to the person on the other end of the line as

 6 “baby” or “babe.” The officer terminated the phone call.

 7          9.      The Juvenile Hall officer conducted a Google search of the number. This search revealed

 8 that 209-420-2671 was listed as the contact telephone number on multiple online advertisements for
 9 prostitution services, some of which contained a photograph of A.G.

10          B.      A.G’s Photograph Appears on Dozens of Online Posts Advertising Prostitution
                    Services
11
            10.     On November 13, 2020, I searched for and viewed advertisements on Skipthegames.com,
12
     in a section of the website titled “California,” subsection “Stockton,” subsection “Female Escort.” I
13
     located over seventy separate and distinct advertisements bearing titles such as, “Snow Bunny in
14
     Stockton.”
15
            11.     Each such advertisement for “Snow Bunny in Stockton” contained a photograph
16
     depicting a white female in her underwear, as well as a photograph of A.G. Many of the advertisements
17
     included a photograph of A.G. that she took of herself (i.e., a “selfie”) in a light pink, off-the-shoulder
18
     top, with her hair pulled back. In this photograph, a large tattoo depicting a flower, a locket, and the
19
     word “kilo” was visible on A.G.’s right chest. Of the over seventy advertisements that I viewed on
20
     November 13, 2020 all but two included contact call number 209-420-2671. 2 Each advertisement listed
21
     A.G.’s age as nineteen years old. The text of each advertisement varied based on whether A.G. was
22

23          2
               One advertisement of A.G. posted to SkiptheGames.com on October 8, 2020, listed the contact
     telephone number as 916-822-9487. Based on subscriber information provided by Pinger, telephone
24   number 916-822-9487 is a voice over Internet protocol (VOIP) created to communicate on the cell
     phone application TextFree. According to Pinger, the username for the subscriber of telephone number
25   916-822-9487 is Amanriquez29320. This VOIP telephone number was active between September 20,
     2020 and November 10, 2020. One advertisement of A.G. posted to SkiptheGames.com on October 14,
26   2020, listed the contact telephone number as 209-639-9025. Based on evidence gathered during this
     investigation, I know that A.G’s cellular telephone is assigned the call number 209-639-9025. When I
27   searched A.G.’s cellular telephone pursuant to a federal search warrant, I discovered no evidence of that
     the device accessing SkiptheGames.com.
28


      AFFIDAVIT                                            5
                Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 35 of 66


 1 available for an in-call, out-call, or car date. 3 Some advertisement did not list her availability at all.

 2 Some advertisements included a list of things A.G. was not willing to do. At the bottom of an

 3 advertisement posted on October 8, 2020 the following is listed; “NO BB NO BBBJ NO GFE NO

 4 GREEK D.” Although the advertisements varied, each included the following content:

 5                  Hey my name is Alexis and I am located in Stockton ֩ let me please you
                    in any way I could Мcall or Text (phone number) for more info.
 6                  ‫҃ޅޅޅ‬Ƃ҃҃ƃ
 7          12.     Based on my training and experience, I know that “BB” means “bareback” or to engage

 8 in sex without a condom; “BBBJ” means to perform oral sex without a condom; and “Greek” means to
 9 have anal sex.

10          13.     On November 17, 2020, I interviewed A.G. at Juvenile Hall. I showed A.G. a copy of the

11 “selfie” described above, and A.G confirmed that she is the person depicted in that photograph. During

12 this interview, A.G. also confirmed that she had recently turned sixteen years old.

13          C.      209-420-2671 Belongs to Sanchez-Manriquez.

14          14.     I performed searches of various public and employment records. These searches revealed

15 to me that the call number 209-420-2671 belongs to Sanchez-Manriquez and is associated with an

16 AT&T cellular telephone account. According to AT&T records, an individual named Yesenia

17 Manriquez paid the bill for this account between March 2020 and October 2020. AT&T records also

18 indicate that Yesenia Manriquez is also a “top contact” for the account associated with 209-420-2671.

19 According to Stockton Police Department probation information, Sanchez-Manriquez’s mother is

20 Yesenia Manriquez.

21          15.     I interviewed A.G.’s mother on December 1, 2020. A.G.’s mother told me that on or

22 about November 8, 2020, A.G.’s mother began communicating with a person she knew as Angel via text

23 message. A.G.’s mother reported that Angel was using a phone assigned the call number 209-420-2671

24 to send and receive text messages with A.G.’s mother. Angel identified himself to A.G.’s mother and

25 informed A.G.’s mother that he wanted to give A.G.’s mother $2,000 in cash that he claimed belonged

26
            3
27           Based on my training and experience, I know that an “in-date” is when a prostitution customer
   travels to the sex worker for the encounter; and “out-call” is when the sex worker travels to the
28 prostitution customer to perform the sexual encounter; and a “car date” is when the sexual encounter
   occurs in a vehicle.

      AFFIDAVIT                                            6
                Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 36 of 66


 1 to A.G., as well as some of A.G.’s personal belongings. 4

 2          16.     A.G.’s mother further informed me that after A.G. contacted Angel from Juvenile Hall,

 3 on or around November 12, 2020 the tone of Angel’s text messages to A.G.’s mother changed.

 4          17.     On November 9, 2020, a person using telephone number 530-638-2760 sent a text to

 5 A.G’s mother, in which the person identified himself or herself as “Jen,” a neighbor. Jen told A.G.’s

 6 mother that a Hispanic kid asked to use her phone because he had A.G.’s belongings and wanted to give

 7 them to her. A.G.’s mother did not respond. On November 19, 2020, a person using telephone number

 8 530-638-2760 sent A.G’s mother a short video that depicted two people in the front seat of a car holding
 9 Glock-style firearms. The following text message exchange took place after the video was sent:

10                  530-638-2760: Come out [A.G.’s mother’s first name] I have a message,
                    I’m outside [name of apartment building] ٝ
11
                    A.G.’s mother: Lol I’m outside. U don’t scare me with gun threats. Are u
12                  threatening my life?

13                  530-638-2760: Come walk to the alley behind McDonald’s. I never
                    enforced a thread
14
                    A.G.’s mother: What u gonna murder me over me not wanting my
15                  Daughter to get screwed over?

16                  530-638-2760: I heard your interfering with business I wa so my sent to
                    give u a message
17
                    A.G.’s mother: Who is this even?
18
                    530-638-2760: My nephew is to not be fucked with. Small fries like u get
19                  plucked for less. My nephew said you daughter is lowing and u continue
                    to bug him
20
                    A.G.’s mother: I’m not fucking With no one he just has $2,000 of
21                  daughter’s money that’s all.

22                  530-638-2760: Your daughter doesn’t have money

23                  A.G’s mother: I just asked for her clothes and her money she worked for
                    that’s it. I don’t want no problems but I will stand up for Baby girl.
24
                    530-638-2760: Is your life worth listening to your daughters lies? Yes or
25                  No. I don’t want no answer besides yes or no.

26                  A.G.’s mother: Look I known what ur about I’m just making sure my

27
            4
28           A.G.’s mother also informed me that in the course of her text message exchange with Angel in
     early November 2020, Angel told her that A.G. had been residing with Angel for around two months.

      AFFIDAVIT                                          7
             Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 37 of 66


 1                  daughter don’t get screwed over that’s it.

 2                  530-638-2760: Your daughter has nothing with us. Your daughter used us
                    and u continue to escalate these problems. Now tell me.
 3
                    A.G.’s mother: I asked him nicely he was the one that was threatening my
 4                  life over some shit I’m not scared of a gun

 5                  530-638-2760: Is your life worth losing over your daughter lies? Yes or
                    no. Tell me
 6
            18.     Based on subscriber information provided by Pinger, telephone number 530-638-2760 is
 7
     a VOIP number created to communicate on the cell phone application TextFree. According to Pinger,
 8
     the name of the account is “Angel” and the username is “Angelsm99.” This VOIP telephone number
 9
     was created on November 9, 2020 and is still active as of December 4, 2020.
10
            D.      Additional Facts Connecting A.G. to Sanchez-Manriquez and Prostitution.
11
            19.     In or around November 2020, Detective Mullins gave me three photographs of A.G. that
12
     I had not previously seen. Two of these photographs include a Hispanic male. I believe Sanchez-
13
     Manriquez is the Hispanic male depicted in the photographs that Detective Mullins gave me because I
14
     compared his California driver’s license photograph to the person depicted in the photographs with A.G.
15
     Based on the similar physical appearance of the individuals depicted in the photos, I concluded that the
16
     two photos depicting a Hispanic male actually depict the same person: Sanchez-Manriquez.
17
            20.     On December 8, 2020, the Honorable Allison Claire issued search warrant number 2:20-
18
     sw-01115-AC, which authorized the search of the Apple iPhone cell phone A.G. possessed at Juvenile
19
     Hall. Pursuant to that search warrant, I conducted a search of A.G.’s iPhone, which was activated on or
20
     around October 13, 2020. During my review of A.G.’s iPhone, I found multiple images of A.G. and
21
     Sanchez-Manriquez posing together in bed. In at least one of these photographs, A.G. is partially nude.
22
                                       Text Messages From A.G.’s iPhone.
23
            21.     While searching A.G.’s iPhone, I viewed a text message exchange between A.G. and a
24
     so-far-unidentified prostitution customer that occurred on November 7, 2020. In summary, A.G. and
25
     this unidentified prostitution customer attempted to schedule a “date”—or prostitution encounter—for
26
     November 8, 2020, between 9:30 a.m. and 10:00 a.m. The date texted “would you do it for $100?”
27
     A.G. responded “yes.” A.G. told the prostitution customer that the date would take place in room 227 at
28


      AFFIDAVIT                                          8
                Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 38 of 66


 1 the Motel 6 located at 6717 Plymouth Road in Stockton, California.

 2          22.     At 10:02 a.m. on November 8, 2020, A.G. and Sanchez-Manriquez, who was saved in

 3 A.G’s device under telephone number 209-420-2671 as “Angel,” engaged in the following iMessage

 4 exchange:

 5                  Sanchez-Manriquez: Ima have my black homies in room 225 go get u.
                    They been watching u. If u don’t answer.
 6
                    A.G.: Nigga I have a trick rn. He’s coming. 5
 7
                    Sanchez-Manriquez: I have one going too
 8
                    A.G.: And tbh I would have paid but I put them in the toilet.
 9
                    Sanchez-Manriquez: I’m calling hotel security to kick u out
10
                    A.G.: And okay. For what I didn’t do shit.
11

12          23.     During my review of A.G.’s phone, I also found Google searches for hotels in Stockton

13 California, and screenshots of hotels in that area. On October 13, 2020 and October 14, 2020, A.G.’s

14 phone was connected to the WiFi at a Days Inn. On November 2, A.G.’s cell phone was connected to

15 the WiFi at a Rodeway Inn. On November 7, 2020, A.G.’s cell phone was connected to WiFi named

16 “Yesenia,” which is Sanchez-Manriquez’s mother’s first name.

17          24.     On an unknown date and time, A.G. engaged in a text message conversation with a

18 contact saved in her iPhone as “Chupo.” This exchange proceeded as follows:

19                  Chupo: I kno u probably like what u do but honestly u a pretty as girl and u
                    don’t have to do wat ur doing. U can get a job a be koo. Its not like ur
20                  doing it for u so think about that go home be good get a boyfriend that
                    loves u and don’t just want to take yo cheese. U hella koo and u should be
21                  happy. Stop doing them pills homie bad for u.

22                  A.G.: I don’t really like what I’m doing I only do this cuz angel started
                    into getting me to do this I’ve never done it for money and shit and thank
23                  u but u got what u wanted me and him aint together so I hope u happy.
                    Take care of him. And I right. U*
24

25

26

27
            5
28             Based on my training and experience, I know that that in the prostitution industry, the term
     “trick” refers to a prostitution customer.

      AFFIDAVIT                                          9
                Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 39 of 66


 1                Subscriber Information Connecting Sanchez-Manriquez’s Prostitution Operation

 2                                     to Sanchez-Manriquez’s Residence.

 3          25.     On November 16, 2020, a representative of SkiptheGames.com provided subscriber

 4 information (including Internet Protocol (“IP”) addresses) for the user who posted prostitution

 5 advertisements containing A.G.’s photograph. According to these records, the user who posted these

 6 advertisements logged into Skipthegames.com from an account associated with the call number 209-

 7 420-2671 and associated with the email address angelosmithx4@gmail.com. 6

 8          26.     Comcast records indicate that five of the IP addresses from which advertisements of A.G.

 9 were posted to SkiptheGames.com were assigned by Comcast to Yesenia Manriquez as follows:

10          a)      2601:203:c200:a3e0:751d:7159:ce43:9964 (assigned on November 4, 2020);

11          b)      2601:203:c200:a3e0:9065:9eb7:3620:b3b4 (assigned on November 4, 2020);

12          c)      2601:203:c200:a3e0:111d:70fc:a0e8:cd19 (assigned on November 4, 2020);

13          d)      2601:203:c200:a3e0:fcf3:1e26:cb1f:a702 (assigned on November 6, 2020); and

14          e)      2601:203:c200:a3e0:2ddf:e21f:1c3e:55dd (assigned on November 6, 2020).

15          27.     The address of service provided by Comcast for these five IP addresses on these dates

16 was 2224 East Lafayette Street, Stockton, California (i.e., the 2224 E. Lafayette Residence).

17          28.     Based on searches of open-source data, I determined that AT&T Mobility provided all

18 the remaining IP addresses from which advertisements of A.G. were posted to SkiptheGames.com.

19 Based on my training and experience, I know this to mean that these remaining IP addresses were used

20 by an AT&T subscriber to access the Internet from a mobile device such as a cellular telephone. AT&T

21 does not maintain records connecting mobile IP addresses of this type to particular devices or accounts.

22 As set forth above, the AT&T account associated with call number 209-420-2671 is paid for by Yesenia

23 Manriquez.

24 ///

25 ///

26

27          6
            I believe that the Google email address angelosmithx4@gmail.com is at times being used by an
28 individual named Angelo Smith. On September 27, 2020, officers from the Stockton Police Department
   conducted a traffic stop of a vehicle in which Sanchez-Manriquez and Smith were both passengers.

      AFFIDAVIT                                        10
             Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 40 of 66


 1                            Sanchez-Manriquez lives at 2224 E. Lafayette Residence.

 2          29.      Sanchez-Manriquez is currently on probation ordered by a San Joaquin County Superior

 3 Court Judge. According to records provided to me by the Stockton Police Department, Sanchez-

 4 Manriquez’s residence address for purposes of his probation is the 2224 E. Lafayette Residence.

 5          30.      According to records maintained by the California Department of Motor Vehicles, the

 6 2224 E. Lafayette Residence is Sanchez-Manriquez’s address on his California driver’s license, which

 7 was last updated on January 28, 2020.

 8          31.      On December 16, 2020, officers from the Stockton Police Department conducted

 9 surveillance of the 2224 E. Lafayette Residence. During surveillance, officers observed Sanchez-

10 Manriquez in the Garage Building that abuts the 2224 E. Lafayette Residence. The Garage Building is

11 shared by 2224 and 2226 E. Lafayette Street. Sanchez-Manriquez’s maternal grandparents reside at

12 2226 E. Lafayette Street.

13          E.       A.G.’s Mother Recently Reported Her Missing.

14          32.      On December 19, 2020, A.G.’s mother informed me that A.G. left her home on the

15 evening of December 18, 2020. A.G.’s mother reported that she has not had contact with A.G. and does

16 not know where A.G. went.

17          33.      On December 14, 2020, this Court authorized the collection of precise location data

18 concerning Sanchez-Manriquez’s cell phone that is assigned telephone number 209-420-2671. AT&T

19 has provided location data for that cell phone, which indicates that on the morning of December 19,

20 2020, the device traveled from the vicinity of Stockton, California—the location of the 2224 E.

21 Lafayette Residence and Garage Building—to Willows, California. A.G.’s mother resides in Willows,

22 California. The location data also indicates that the device stayed in Willows for approximately 30

23 minutes, then began traveling south on Interstate 5 in the direction of Stockton, California.

24                                      IV.       TECHNICAL TERMS

25          34.      Based on my training and experience, I use the following technical terms to convey the

26 following meanings:

27                a) IP Address: The Internet Protocol address (or simply “IP address”) is a unique numeric

28                   address used by computers on the Internet. Typically, an IP address looks like a series of


      AFFIDAVIT                                          11
             Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 41 of 66


 1                   four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Other

 2                   forms of IP addresses, such as IPv6, may express IP addresses differently. Every

 3                   computer attached to the Internet must be assigned an IP address so that Internet traffic

 4                   sent from and directed to that computer may be directed properly from its source to its

 5                   destination. Most Internet service providers control a range of IP addresses. Some

 6                   computers have static—that is, long-term—IP addresses, while other computers have

 7                   dynamic—that is, frequently changed—IP addresses.

 8                b) Internet: The Internet is a global network of computers and other electronic devices that

 9                   communicate with each other. Due to the structure of the Internet, connections between

10                   devices on the Internet often cross state and international borders, even when the devices

11                   communicating with each other are in the same state.

12                c) Storage medium: A storage medium is any physical object upon which computer data can

13                   be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-

14                   ROMs, and other magnetic or optical media.

15          V.        COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

16          35.      As described above and in Attachment B, this application seeks permission to search for

17 records that might be found in the places identified in Attachments A-1 through A-3, in whatever form

18 they are found. One form in which the records might be found is data stored on a computer’s hard drive

19 or other storage media. Thus, the warrant applied for would authorize the seizure of electronic storage

20 media or, potentially, the copying of electronically stored information, all under Rule 41(e)(2)(B).

21          36.      Probable cause. I submit that if a computer or storage medium is found in the place

22 identified in Attachments A-1 through A-3, there is probable cause to believe those records will be

23 stored on that computer or storage medium, for at least the following reasons:

24                a) Based on my knowledge, training, and experience, I know that computer files or

25                   remnants of such files can be recovered months or even years after they have been

26                   downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files

27                   downloaded to a storage medium can be stored for years at little or no cost. Even when

28                   files have been deleted, they can be recovered months or years later using forensic tools.


      AFFIDAVIT                                           12
             Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 42 of 66


 1                   This is so because when a person “deletes” a file on a computer, the data contained in the

 2                   file does not actually disappear; rather, that data remains on the storage medium until it is

 3                   overwritten by new data.

 4                b) Therefore, deleted files, or remnants of deleted files, may reside in free space or slack

 5                   space—that is, in space on the storage medium that is not currently being used by an

 6                   active file—for long periods of time before they are overwritten. In addition, a

 7                   computer’s operating system may also keep a record of deleted data in a “swap” or

 8                   “recovery” file.

 9                c) Wholly apart from user-generated files, computer storage media—in particular,

10                   computers’ internal hard drives—contain electronic evidence of how a computer has been

11                   used, what it has been used for, and who has used it. To give a few examples, this

12                   forensic evidence can take the form of operating system configurations, artifacts from

13                   operating system or application operation, file system data structures, and virtual memory

14                   “swap” or paging files. Computer users typically do not erase or delete this evidence,

15                   because special software is typically required for that task. However, it is technically

16                   possible to delete this information.

17                d) Similarly, files that have been viewed via the Internet are sometimes automatically

18                   downloaded into a temporary Internet directory or “cache.”

19          37.      Forensic evidence. As further described in Attachment B, this application seeks

20 permission to locate not only computer files that might serve as direct evidence of the crimes described

21 on the warrant, but also for forensic electronic evidence that establishes how computers were used, the

22 purpose of their use, who used them, and when. There is probable cause to believe that this forensic

23 electronic evidence will be on any storage medium in the location identified in the Attachments because:

24                a) Data on the storage medium can provide evidence of a file that was once on the storage

25                   medium but has since been deleted or edited, or of a deleted portion of a file (such as a

26                   paragraph that has been deleted from a word processing file). Virtual memory paging

27                   systems can leave traces of information on the storage medium that show what tasks and

28                   processes were recently active. Web browsers, e-mail programs, and chat programs store


      AFFIDAVIT                                             13
           Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 43 of 66


 1                  configuration information on the storage medium that can reveal information such as

 2                  online nicknames and passwords. Operating systems can record additional information,

 3                  such as the attachment of peripherals, the attachment of USB flash storage devices or

 4                  other external storage media, and the times the computer was in use. Computer file

 5                  systems can record information about the dates files were created and the sequence in

 6                  which they were created, although this information can later be falsified.

 7               b) As explained herein, information stored within a computer and other electronic storage

 8                  media may provide crucial evidence of the “who, what, why, when, where, and how” of

 9                  the criminal conduct under investigation, thus enabling the United States to establish and

10                  prove each element or alternatively, to exclude the innocent from further suspicion. In

11                  my training and experience, information stored within a computer or storage media (e.g.,

12                  registry information, communications, images and movies, transactional information,

13                  records of session times and durations, internet history, and anti-virus, spyware, and

14                  malware detection programs) can indicate who has used or controlled the computer or

15                  storage media. This “user attribution” evidence is analogous to the search for “indicia of

16                  occupancy” while executing a search warrant at a residence. The existence or absence of

17                  anti-virus, spyware, and malware detection programs may indicate whether the computer

18                  was remotely accessed, thus inculpating or exculpating the computer owner. Further,

19                  computer and storage media activity can indicate how and when the computer or storage

20                  media was accessed or used. For example, as described herein, computers typically

21                  contains information that log: computer user account session times and durations,

22                  computer activity associated with user accounts, electronic storage media that connected

23                  with the computer, and the IP addresses through which the computer accessed networks

24                  and the internet. Such information allows investigators to understand the chronological

25                  context of computer or electronic storage media access, use, and events relating to the

26                  crime under investigation. Additionally, some information stored within a computer or

27                  electronic storage media may provide crucial evidence relating to the physical location of

28                  other evidence and the suspect. For example, images stored on a computer may both


     AFFIDAVIT                                           14
           Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 44 of 66


 1                  show a particular location and have geolocation information incorporated into its file

 2                  data. Such file data typically also contains information indicating when the file or image

 3                  was created. The existence of such image files, along with external device connection

 4                  logs, may also indicate the presence of additional electronic storage media (e.g., a digital

 5                  camera or cellular phone with an incorporated camera). The geographic and timeline

 6                  information described herein may either inculpate or exculpate the computer user. Last,

 7                  information stored within a computer may provide relevant insight into the computer

 8                  user’s state of mind as it relates to the offense under investigation. For example,

 9                  information within the computer may indicate the owner’s motive and intent to commit a

10                  crime (e.g., internet searches indicating criminal planning), or consciousness of guilt

11                  (e.g., running a “wiping” program to destroy evidence on the computer or password

12                  protecting/encrypting such evidence in an effort to conceal it from law enforcement).

13               c) A person with appropriate familiarity with how a computer works can, after examining

14                  this forensic evidence in its proper context, draw conclusions about how computers were

15                  used, the purpose of their use, who used them, and when.

16               d) The process of identifying the exact files, blocks, registry entries, logs, or other forms of

17                  forensic evidence on a storage medium that are necessary to draw an accurate conclusion

18                  is a dynamic process. While it is possible to specify in advance the records to be sought,

19                  computer evidence is not always data that can be merely reviewed by a review team and

20                  passed along to investigators. Whether data stored on a computer is evidence may

21                  depend on other information stored on the computer and the application of knowledge

22                  about how a computer behaves. Therefore, contextual information necessary to

23                  understand other evidence also falls within the scope of the warrant.

24               e) Further, in finding evidence of how a computer was used, the purpose of its use, who

25                  used it, and when, sometimes it is necessary to establish that a particular thing is not

26                  present on a storage medium. For example, the presence or absence of counter-forensic

27                  programs or anti-virus programs (and associated data) may be relevant to establishing the

28                  user’s intent.


     AFFIDAVIT                                            15
              Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 45 of 66


 1                f)   I know that when an individual uses a computer to manage the prostitution activity of a

 2                     minor, the individual’s computer will generally serve both as an instrumentality for

 3                     committing the crime, and also as a storage medium for evidence of the crime. The

 4                     computer is an instrumentality of the crime because it is used as a means of committing

 5                     the criminal offense. The computer is also likely to be a storage medium for evidence of

 6                     crime. From my training and experience, I believe that a computer used to commit a

 7                     crime of this type may contain: data that is evidence of how the computer was used; data

 8                     that was sent or received; notes as to how the criminal conduct was achieved; records of

 9                     Internet discussions about the crime; and other records that indicate the nature of the

10                     offense.

11          38.        Necessity of seizing or copying entire computers or storage media. In most cases, a

12 thorough search of a premises for information that might be stored on storage media often requires the

13 seizure of the physical storage media and later off-site review consistent with the warrant. In lieu of

14 removing storage media from the premises, it is sometimes possible to make an image copy of storage

15 media. Generally speaking, imaging is the taking of a complete electronic picture of the computer’s

16 data, including all hidden sectors and deleted files. Either seizure or imaging is often necessary to

17 ensure the accuracy and completeness of data recorded on the storage media, and to prevent the loss of

18 the data either from accidental or intentional destruction. This is true because of the following:

19                a) The time required for an examination. As noted above, not all evidence takes the form of

20                     documents and files that can be easily viewed on site. Analyzing evidence of how a

21                     computer has been used, what it has been used for, and who has used it requires

22                     considerable time, and taking that much time on premises could be unreasonable. As

23                     explained above, because the warrant calls for forensic electronic evidence, it is

24                     exceedingly likely that it will be necessary to thoroughly examine storage media to obtain

25                     evidence. Storage media can store a large volume of information. Reviewing that

26                     information for things described in the warrant can take weeks or months, depending on

27                     the volume of data stored, and would be impractical and invasive to attempt on-site.

28                b) Technical requirements. Computers can be configured in several different ways,


      AFFIDAVIT                                             16
             Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 46 of 66


 1                   featuring a variety of different operating systems, application software, and

 2                   configurations. Therefore, searching them sometimes requires tools or knowledge that

 3                   might not be present on the search site. The vast array of computer hardware and

 4                   software available makes it difficult to know before a search what tools or knowledge

 5                   will be required to analyze the system and its data on the Premises. However, taking the

 6                   storage media off-site and reviewing it in a controlled environment will allow its

 7                   examination with the proper tools and knowledge.

 8                c) Variety of forms of electronic media. Records sought under this warrant could be stored

 9                   in a variety of storage media formats that may require off-site reviewing with specialized

10                   forensic tools.

11          39.      Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the

12 warrant I am applying for would permit seizing, imaging, or otherwise copying storage media that

13 reasonably appear to contain some or all of the evidence described in the warrant, and would authorize a

14 later review of the media or information consistent with the warrant. The later review may require

15 techniques, including but not limited to computer-assisted scans of the entire medium, that might expose

16 many parts of a hard drive to human inspection in order to determine whether it is evidence described by

17 the warrant.

18          40.      Because several people share the 2224 E. Lafayette Residence and Garage Building as a

19 residence, it is possible that these premises will contain storage media that are predominantly used, and

20 perhaps owned, by persons who are not suspected of a crime. If it is nonetheless determined that that it

21 is possible that the things described in this warrant could be found on any of those computers or storage

22 media, the warrant applied for would permit the seizure and review of those items as well.

23                                            VI.      CONCLUSION

24          41.      I submit that this affidavit supports probable cause for a warrant to search the locations

25 described in Attachments A-1 through A-3 and seize the items described in Attachment B.

26                                     VII.      REQUEST FOR SEALING

27          42.      It is respectfully requested that this Court issue an order sealing, until further order of the

28 Court, all papers submitted in support of this application, including the application and search warrant. I


      AFFIDAVIT                                            17
             Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 47 of 66


 1 believe that sealing this document is necessary because the items and information to be seized are

 2 relevant to an ongoing investigation into the criminal organizations as not all of the targets of this

 3 investigation will be searched at this time. Based upon my training and experience, I have learned that

 4 online criminals actively search for criminal affidavits and search warrants via the Internet, and

 5 disseminate them to other online criminals as they deem appropriate, i.e., post them publicly online

 6 through the carding forums. Premature disclosure of the contents of this affidavit and related documents

 7 may have a significant and negative impact on the continuing investigation and may severely jeopardize

 8 its effectiveness.
 9

10                                                         Respectfully submitted,

11
                                                            V5DFKHO-RKQVWRQ
12                                                         Rachel Johnston
                                                           Special Agent
13                                                         Federal Bureau of Investigation
14

15   Subscribed and sworn telephonically
     on:                                           
16

17

18

19

20

21
     /s/ Brian A. Fogerty
22   Approved as to form by:
     Assistant U.S. Attorney Brian A. Fogerty
23

24

25

26

27

28


      AFFIDAVIT                                          18
        Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 48 of 66



                                     ATTACHMENT A-1

       The property to be searched is 2224 East Lafayette Street, Stockton, California (i.e., the

“2224 E. Lafayette Residence”), including the residential building, any outbuildings, and any

appurtenances thereto, any cell phone, computer or storage medium found therein, and any

person located at the property. The property is a brown stucco house with a white front door, as

depicted below:
         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 49 of 66



                                      ATTACHMENT A-2

       The property to be searched is a garage building that abuts the residence at 2226 East

Lafayette Street, Stockton, California (i.e., the “Garage Building”), including the residential

building, any outbuildings, and any appurtenances thereto, any cell phone, computer or storage

medium found therein, and any person located at the property. The property is depicted below:
        Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 50 of 66




                                    ATTACHMENT A-3
       The person to be searched is Angel Jesus Sanchez-Manriquez, date of birth April 7, 1999,

including any containers, cell phones, computers or storage medium found thereon. Set forth

below is a photo of Angel Jesus Sanchez-Manriquez:
         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 51 of 66



                                         ATTACHMENT B

                                          Items to be seized

        1.      All records relating to violations of 18 U.S.C. §§ 1591(a)(1), Sex Trafficking of a
Child, those violations involving Angel Jesus Sanchez-Manriquez, including:

       a. Records, images, audio, videos, and communications regarding A.G.;

       b. Records, images, audio, videos, and communications regarding the management of
       prostitution activity.

       c. Records, images, videos, and communications regarding the advertisements of acts of
       prostitution, including use of Skipthegames.com.

       d. Records, images, videos, and communications regarding hotel reservations;

       e. Hotel room keys;

       f. Records, images, audio recordings, videos, and/or communications regarding the physical
       location of (and transportation to and from) prostitution encounters, including stored
       geolocation information;

       g. Information related to recruitment or potential recruitment of individuals for the purpose of
       prostitution, including social media accounts that may have been used to engage in such
       recruitment;

       h. Condoms;

       i. Sex toys;

       j. Any cell phone, computer, or electronic storage media currently or previously assigned call
       number 209- 420-2671 and/or 530-638-2760;

       k. Firearms and/or ammunition;

       l. U.S. mail addressed to A.G.;

       m. Clothing, identification, and/or electronic devices that belonged to individuals who
       engaged in prostitution.
        Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 52 of 66



       n. Records, images, videos, and communications regarding any travel involving A.G. for the
       purpose of engaging in prostitution;

       s. United States currency that is the proceeds of prostitution;

       t. Indicia of occupancy, residency, control or ownership of the premises and the things
       described in this warrant, including utility bills, telephone bills, loan repayment receipts, rent
       documents, envelopes and keys, photographs, and bank records;

        2.     Computers or storage media used as a means to commit the violations described
above, including computers or storage media used to manage prostitution.

       3.      For any computer or storage medium whose seizure is otherwise authorized by this
warrant, and any computer or storage medium that contains or in which is stored records or
information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

       a. evidence of who used, owned, or controlled the COMPUTER at the time the things
       described in this warrant were created, edited, or deleted, such as logs, registry entries,
       configuration files, saved usernames and passwords, documents, browsing history, user
       profiles, email, email contacts, “chat,” instant messaging logs, photographs, and
       correspondence;

       b. evidence of software that would allow others to control the COMPUTER, such as viruses,
       Trojan horses, and other forms of malicious software, as well as evidence of the presence or
       absence of security software designed to detect malicious software;

       c. evidence of the lack of such malicious software;

       d. evidence indicating how and when the computer was accessed or used to determine the
       chronological context of computer access, use, and events relating to crime under
       investigation and to the computer user;

       e. evidence indicating the computer user’s state of mind as it relates to the crime under
       investigation;

       f. evidence of the attachment to the COMPUTER of other storage devices or similar
       containers for electronic evidence;

       g. evidence of counter-forensic programs (and associated data) that are designed to eliminate
       data from the COMPUTER;

       h. evidence of the times the COMPUTER was used;
         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 53 of 66



       i. passwords, encryption keys, and other access devices that may be necessary to access the
       COMPUTER;

       j. documentation and manuals that may be necessary to access the COMPUTER or to
       conduct a forensic examination of the COMPUTER;

       k. records of or information about Internet Protocol addresses used by the COMPUTER;

       l. records of or information about the COMPUTER’s Internet activity, including firewall
       logs, caches, browser history and cookies, “bookmarked” or “favorite” web pages, search
       terms that the user entered into any Internet search engine, and records of user-typed web
       addresses;

       m. contextual information necessary to understand the evidence described in this attachment.

       4. Routers, modems, and network equipment used to connect computers to the Internet.

        As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media that
can store data); any handmade form (such as writing); any mechanical form (such as printing or
typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).

        The term “computer” includes all types of electronic, magnetic, optical, electrochemical, or
other high speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and
network hardware.

       The term “storage medium” includes any physical object upon which computer data can be
recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and other
magnetic or optical media.

        5.      This warrant authorizes a review of electronic storage media and electronically stored
information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this electronic data may be conducted by
any government personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, and technical
experts. Pursuant to this warrant, the investigating agency may deliver a
         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 54 of 66




complete copy of the seized or copied electronic data to the custody and control of attorneys for the
government and their support staff for their independent review.
                         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 55 of 66
AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                     for the
                                                       Eastern District of California

                  In the Matter of the Search of                 )
                                                                 )
                                                                 )             Case No. VZ'%


                                                                      SEALED
              Angel Jesus Sanchez-Manriquez                      )
                                                                 )
                                                                 )

                                                SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Eastern  District of            California
(identify the person or describe the property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.


        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.


        YOU ARE COMMANDED to execute this warrant on or before               January 2, 2021        (not to exceed 14 days)
      ; in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.
        Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
        for        days (not to exceed 30)     until, the facts justifying, the later specific date of                                 .


Date and time issued:             SP


City and state:             Sacramento, California
                         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 56 of 66
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2) (modified)

                                                                      Return
Case No.:                              Date and time warrant executed:         Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                    Certification

      I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.



                             _____________________________________________________________

                          Subscribed, sworn to, and returned before me this date.



____________________________________________                                   ______________________________
                        Signature of Judge                                                     Date
                         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 57 of 66
AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Eastern District of California

                  In the Matter of the Search of     )
                                                     )
  silver Apple iPhone, currently located at Federal  )                     Case No.    VZ'%
Bureau of Investigation, 101 Raley Boulevard, Chico, )
                      California                     )
                                                     )
                                                                   SEALED
                                                SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Eastern  District of            California
(identify the person or describe the property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.

          YOU ARE COMMANDED to execute this warrant on or before                  January 4, 2021        (not to exceed 14 days)
          in the daytime 6:00 a.m. to 10:00 p.m. ; at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.
        Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
        for        days (not to exceed 30)       until, the facts justifying, the later specific date of                      .


Date and time issued:           'HFHPEHUDWSP
                                                                                               Judge’s signature

City and state:             Sacramento, California                                Deborah Barnes, U.S. Magistrate Judge
                                                                                             Printed name and title
                         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 58 of 66
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2) (modified)

                                                                      Return
Case No.:                              Date and time warrant executed:              Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                    Certification

    I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.



                           _____________________________________________________________

                          Subscribed, sworn to, and returned before me this date.



               ____________________________________________
______________________________
                                Signature of Judge                                                     Date
        Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 59 of 66
                                      ATTACHMENT A

       The property to be searched is a silver Apple iPhone, hereinafter the “Subject Device.”

The Subject Device is currently located at Federal Bureau of Investigation, 101 Raley Boulevard,

Chico, California.

       This warrant authorizes the forensic examination of the Subject Device for the purpose of

identifying the electronically stored information described in Attachment B.
        Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 60 of 66
                                       ATTACHMENT B

        1.     All records on the Subject Device described in Attachment A that relate to
violations of 18 U.S.C. § 1591(a)(1) and involve Angel Jesus Sanchez-Manriquez, including:

            a. Records, images, audio, videos, and communications regarding A.G.;

            b. Records, images, audio, videos, and communications regarding the management
               of prostitution activity.

            c. Records, images, audio, videos, and communications regarding the
               advertisements of acts of prostitution, including use of Skipthegames.com.

            d. Records, images, audio, videos, and communications regarding hotel reservations;

            e. Records, images, audio recordings, videos, and/or communications regarding the
               physical location of (and transportation to and from) prostitution encounters,
               including stored geolocation information;

            f. Records, images, audio, video, and/or communications regarding the proceeds of
               prostitution activity;

            g. Information related to recruitment of individuals for the purpose of prostitution,
               including social media accounts that were used to engage in such recruitment;

            h. Records, images, audio, video, and communications regarding condoms, and birth
               control;

            i. Records, images, audio, video, and communication regarding firearms and/or
               ammunition;

            j. Records, images, audio, video, and communications regarding Yuba County
               juvenile detention facilities;

            k. Records, images, audio, video, and communications regarding ownership or
               control of any device assigned telephone numbers 209-420-2671 and/or 530-638-
               2760;

            l. Records, images, audio, video, and communications regarding ownership or
               control of email account angelosmithx4@gmail.com.

       2.       Evidence of user attribution showing who used or owned the Subject Device at
the time the things described in this warrant were created, edited, or deleted, such as logs,
phonebooks, saved usernames and passwords, documents, and browsing history;

       3.      Records evidencing the use of the following Internet Protocol address:

               x       2601:203:c200:a3e0:751d:7159:ce43:9964;
               x       2601:203:c200:a3e0:9065:9eb7:3620:b3b4;
         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 61 of 66
               x      2601:203:c200:a3e0:111d:70fc:a0e8:cd19;
               x      2601:203:c200:a3e0:fcf3:1e26:cb1f:a702;
               x      2601:203:c200:a3e0:2ddf:e21f:1c3e:55dd;

to communicate with SkiptheGames.com, including:

           a. records of Internet Protocol addresses used;

           b. records of Internet activity, including firewall logs, caches, browser history and
              cookies, “bookmarked” or “favorite” web pages, search terms that the user
              entered into any Internet search engine, and records of user-typed web addresses.

        As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form.

         4.     This warrant authorizes a review of electronic storage media and electronically
stored information seized or copied pursuant to this warrant in order to locate evidence, fruits,
and instrumentalities described in this warrant. The review of this electronic data may be
conducted by any government personnel assisting in the investigation, who may include, in
addition to law enforcement officers and agents, attorneys for the government, attorney support
staff, and technical experts. Pursuant to this warrant, the investigating agency may deliver a
complete copy of the seized or copied electronic data to the custody and control of attorneys for
the government and their support staff for their independent review.
                         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 62 of 66
AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Eastern District of California

                  In the Matter of the Search of     )
                                                     )
 A silver Apple iPhone, currently located at the FBI )                      Case No.     2:21-sw-0037 KJN
building, located at 2001 Freedom Way in Roseville, )
                      California                     )
                                                     )

                                                SEARCH AND SEIZURE WARRANT
                                                                                        SEALED
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Eastern  District of            California
(identify the person or describe the property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.

          YOU ARE COMMANDED to execute this warrant on or before                 January 26, 2021        (not to exceed 14 days)
          in the daytime 6:00 a.m. to 10:00 p.m. ; at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.
        Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
        for        days (not to exceed 30)       until, the facts justifying, the later specific date of                      .

                                 -DQXDU\DWDP
Date and time issued:
                                                                                               Judge’s
                                                                                               JJu
                                                                                                 uddgge’’s signature
                                                                                                           siiggnnaattur
                                                                                                                      ure

City and state:             Sacramento, California                               Kendall J. Newman, U.S. Magistrate Judge
                                                                                             Printed name and title
                         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 63 of 66
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2) (modified)

                                                                      Return
Case No.:                              Date and time warrant executed:              Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                    Certification

    I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.



                           _____________________________________________________________

                          Subscribed, sworn to, and returned before me this date.



               ____________________________________________
______________________________
                                Signature of Judge                                                     Date
         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 64 of 66


                                      ATTACHMENT A

       The property to be searched is a silver Apple iPhone, hereinafter the “Subject Device.”

The Subject Device is currently located at the FBI building, located at 2001 Freedom Way in

Roseville, California.

       This warrant authorizes the forensic examination of the Subject Device for the purpose of

identifying the electronically stored information described in Attachment B.
        Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 65 of 66


                                      ATTACHMENT B

        1.     All records on the Subject Device described in Attachment A that relate to
violations of 18 U.S.C. § 1591(a)(1) and involve Angel Jesus Sanchez-Manriquez, including:

       a)     Records, images, audio, videos, and communications regarding A.G.;

       b)     Records, images, audio, videos, and communications regarding the management
              of prostitution activity;

       c)     Records, images, audio, videos, and communications regarding the
              advertisements of acts of prostitution, including use of Skipthegames.com;

       d)     Records, images, audio, videos, and communications regarding hotel reservations;

       e)     Records, images, audio recordings, videos, and/or communications regarding the
              physical location of (and transportation to and from) prostitution encounters,
              including stored geolocation information;
       f)     Records, images, audio, video, and/or communications regarding the proceeds of
              prostitution activity;

       g)     Information related to recruitment of individuals for the purpose of prostitution,
              including social media accounts that were used to engage in such recruitment;

       h)     Records, images, audio, video, and communications regarding condoms, and birth
              control;

       i)     Records, images, audio, video, and communication regarding firearms and/or
              ammunition;

       j)     Records, images, audio, video, and communications regarding Yuba County
              juvenile detention facilities;

       k)     Records, images, audio, video, and communications regarding ownership or
              control of any device assigned telephone numbers 209-420-2671 and/or 530-638-
              2760 and/or 916-822-9487;

       l)     Records, images, audio, video, and communications regarding ownership or
              control of email account angelosmithx4@gmail.com and angelms99@live.com.
       2.       Evidence of user attribution showing who used or owned the Subject Device at
the time the things described in this warrant were created, edited, or deleted, such as logs,
phonebooks, saved usernames and passwords, documents, and browsing history.
         Case 2:21-sw-00037-KJN Document 1 Filed 01/12/21 Page 66 of 66


       3.      Records evidencing the use of the following Internet Protocol addresses:

               x      2601:203:c200:a3e0:751d:7159:ce43:9964;
               x      2601:203:c200:a3e0:9065:9eb7:3620:b3b4;
               x      2601:203:c200:a3e0:111d:70fc:a0e8:cd19;
               x      2601:203:c200:a3e0:fcf3:1e26:cb1f:a702;
               x      2601:203:c200:a3e0:2ddf:e21f:1c3e:55dd;

to communicate with SkiptheGames.com, including:

       a)      Records of Internet Protocol addresses used;

       b)      Records of Internet activity, including firewall logs, caches, browser history and
               cookies, “bookmarked” or “favorite” web pages, search terms that the user
               entered into any Internet search engine, and records of user-typed web addresses.
        4.      As used above, the terms “records” and “information” include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created or
stored, including any form of computer or electronic storage (such as flash memory or other
media that can store data) and any photographic form.

         5.     This warrant authorizes a review of electronic storage media and electronically
stored information seized or copied pursuant to this warrant in order to locate evidence, fruits,
and instrumentalities described in this warrant. The review of this electronic data may be
conducted by any government personnel assisting in the investigation, who may include, in
addition to law enforcement officers and agents, attorneys for the government, attorney support
staff, and technical experts. Pursuant to this warrant, the investigating agency may deliver a
complete copy of the seized or copied electronic data to the custody and control of attorneys for
the government and their support staff for their independent review.
